UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1673



FERRY UMBOH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-291-329)


Submitted:   January 13, 2006             Decided:   February 6, 2006


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioner.    Rod J. Rosenstein, United States Attorney,
Larry D. Adams, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ferry Umboh, a native and citizen of Indonesia, petitions

for review of a decision of the Board of Immigration Appeals

(Board) affirming the ruling of the immigration judge finding Umboh

removable and denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.*           We

deny the petition for review.

           We will reverse a determination denying eligibility for

asylum “only if the evidence presented was so compelling that no

reasonable fact finder could fail to find the requisite fear of

persecution.”   Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002)

(internal quotations omitted).       Credibility findings are reviewed

for   substantial   evidence.    A   trier   of   fact   who   rejects   an

applicant's testimony on credibility grounds must offer specific,

cogent reasons for doing so.    Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).   The immigration judge did so in this case.       Therefore,

substantial evidence supports the Board’s ruling that Umboh did not

sustain the burden of proving himself eligible for asylum.         INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992) (holding a determination

regarding eligibility for asylum is conclusive if supported by

substantial evidence on the record considered as a whole).


      *
      Umboh does not challenge the Board’s denial of his
applications for withholding of removal or protection under the
Convention Against Torture. Therefore, these claims are abandoned.
See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).

                                 - 2 -
     Accordingly, we deny the petition for review.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                              - 3 -